         Case 1:17-cr-00548-PAC Document 411 Filed 06/22/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 19, 2020
                                                                              6/22/2020
By ECF                                                                        The June 24 conference
                                                                              is adjourned to July 1,
The Honorable Paul A. Crotty                                                  2020. Time is excluded
United States District Judge                                                  through July 1, 2020. SO
Southern District of New York                                                 ORDERED.
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:     United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        Yesterday, the Court notified the parties that the June 24, 2020 conference was adjourned
until July 1, 2020. As a result, the Government writes to respectfully request that the Court exclude
time through July 1, 2020, pursuant to 18 U.S.C. § 3161(h), in light of the defendant’s pending
post-trial motion and the ongoing COVID-19 pandemic.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                  by: ____/s/______________________________
                                                      Matthew Laroche / Sidhardha Kamaraju /
                                                      David W. Denton, Jr.
                                                      Assistant United States Attorneys
                                                      (212) 637-2420 / 6523 / 2744

cc: Defense Counsel (by ECF)
